PER CURIAM.
Charles McCain appeals from the trial court’s order denying him post-judgment relief pursuant to Florida Rule of Criminal Procedure 3.850. Appellant’s motion failed to comply with the requirements set forth in Rule 3.850 and is therefore legally insufficient. We affirm the trial court’s denial of the motion without prejudice to appellant to file a motion in compliance with Rule 3.850. See Catlett v. State, 367 So.2d 735 (Fla. 4th DCA 1979); Scott v. State, 364 So.2d 67 (Fla. 4th DCA 1978).
LETTS, HURLEY and DELL, JJ., concur.